Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF WISCONSIN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Urgent Care Physicians, Ltd.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3329 Express Court                                              2979 Lennon Lane
                                  Appleton, WI 54915                                              Neenah, WI 54956
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Outagamie                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.ucpclinics.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                 Case 21-24000-beh            Doc 1 Filed
                                       Voluntary Petition for Non-Individuals      07/15/21
                                                                              Filing for Bankruptcy Page 1 of 72                                     page 1
Debtor    Urgent Care Physicians, Ltd.                                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                  Case 21-24000-beh            Doc 1 Filed
                                        Voluntary Petition for Non-Individuals      07/15/21
                                                                               Filing for Bankruptcy Page 2 of 72                                         page 2
Debtor    Urgent Care Physicians, Ltd.                                                                    Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                      Case 21-24000-beh            Doc 1 Filed
                                            Voluntary Petition for Non-Individuals      07/15/21
                                                                                   Filing for Bankruptcy Page 3 of 72                                               page 3
Debtor   Urgent Care Physicians, Ltd.                                            Case number (if known)
         Name

                               $50,001 - $100,000                    $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                               $100,001 - $500,000                   $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                               $500,001 - $1 million                 $100,000,001 - $500 million          More than $50 billion




Official Form 201           Case 21-24000-beh            Doc 1 Filed
                                 Voluntary Petition for Non-Individuals      07/15/21
                                                                        Filing for Bankruptcy Page 4 of 72                         page 4
Debtor    Urgent Care Physicians, Ltd.                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 15, 2021
                                                  MM / DD / YYYY


                             X   /s/ Bobby B. Yun                                                         Bobby B. Yun
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ John W. Menn                                                          Date July 15, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 John W. Menn 1073739
                                 Printed name

                                 STEINHILBER SWANSON LLP
                                 Firm name

                                 107 Church Avenue
                                 Oshkosh, WI 54901
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     920-235-6690                  Email address      jmenn@steinhilberswanson.com

                                 1073739 WI
                                 Bar number and State




Official Form 201                Case 21-24000-beh            Doc 1 Filed
                                      Voluntary Petition for Non-Individuals      07/15/21
                                                                             Filing for Bankruptcy Page 5 of 72                                            page 5
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 6 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 7 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 8 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 9 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 10 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 11 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 12 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 13 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 14 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 15 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 16 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 17 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 18 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 19 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 20 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 21 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 22 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 23 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 24 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 25 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 26 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 27 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 28 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 29 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 30 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 31 of 72
Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 32 of 72
 Fill in this information to identify the case:

 Debtor name         Urgent Care Physicians, Ltd.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 15, 2021                           X /s/ Bobby B. Yun
                                                                       Signature of individual signing on behalf of debtor

                                                                       Bobby B. Yun
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




                                   Case 21-24000-beh                        Doc 1        Filed 07/15/21             Page 33 of 72
 Fill in this information to identify the case:
 Debtor name Urgent Care Physicians, Ltd.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                WISCONSIN
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AmEx Amazon                                                     Credit Card                                                                                              $15,081.00
 Business
 PO Box 650448
 Dallas, TX
 75265-0448
 Bank of America,                                                All property as set                                $339,739.19               $268,370.59                 $71,368.60
 N.A.                                                            forth in GBSA /
 600 North Cleveland                                             UCC-1
 Ave.
 Suite 300
 Westerville, OH
 43082
 BMO Harris Bank                                                 Overdraft                                                                                                  $3,651.53
 111 West Monroe                                                 Protection
 Street
 Chicago, IL 60603
 BoA MC Business                                                 Credit Card                                                                                              $29,408.63
 Card
 PO Box 15796
 Wilmington, DE
 19886-5796
 Chase SW VISA                                                   Credit Card                                                                                              $29,472.47
 Cardmember
 Service
 PO Box 6294
 Carol Stream, IL
 60197-6294
 Citi VISA Costco                                                Credit Card                                                                                              $31,526.84
 Business
 PO Box 9001016
 Louisville, KY
 40290-1016
 Dr. Matthew Bennett                                             Company startup                                                                                        $150,000.00
 Estrella Pediatrics                                             loan of $100k in
 9305 West Thomas                                                2014; add'l loan of
 Road, Suites 125                                                $50k in 2017
 and 57
 Phoenix, AZ 85037

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                        Case 21-24000-beh                      Doc 1       Filed 07/15/21                  Page 34 of 72
 Debtor    Urgent Care Physicians, Ltd.                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Dr. Sourasack                                                   Judgment entered                                                                                       $231,938.55
 Vongsa, MD                                                      in Outagamie
 1376 Whispering                                                 County Case
 Pines Lane                                                      Number
 Neenah, WI 54956                                                2020CV000186
 Fundbox                                                         Unsecured loan                                                                                           $46,081.27
 6900 Dallas Pkwy,
 Suite 700
 Plano, TX 75024
 Gray Television                                                 Judgment in                                                                                                $6,728.69
 Group, Inc.                                                     Outagamie
 115 South Jefferson                                             County Case #
 Street                                                          19-SC-3384
 Green Bay, WI 54301
 Jose Dias, M.D.                                                 Judgment entered                                                                                       $110,781.35
 1600 Gershwin Lane                                              in Outagamie
 Neenah, WI 54956                                                County Case
                                                                 Number
                                                                 2018CV001126
 River Valley One,                                               Disputed balance Contingent                                                                            $115,340.36
 LLC                                                             arising from        Unliquidated
 230 Ohio Street,                                                terminated lease    Disputed
 Suite 200                                                       of premises at 600
 Oshkosh, WI 54902                                               North Koeller,
                                                                 Oshkosh, WI
 U.S. Small Business                                             All property as set                                $150,000.00                        $0.00            $150,000.00
 Administration                                                  forth in GBSA /
 2 North Street, Suite                                           UCC-1
 320
 Birmingham, AL
 35203
 U.S. Small Business                                             PPP Loan               Subject to                                                                        $10,009.25
 Administration                                                  (forgivable)           Setoff
 2 North Street, Suite
 320
 Birmingham, AL
 35203




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                        Case 21-24000-beh                       Doc 1      Filed 07/15/21                  Page 35 of 72
 Fill in this information to identify the case:

 Debtor name            Urgent Care Physicians, Ltd.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           268,370.59

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           268,370.59


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           489,739.19


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           852,091.36


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,341,830.55




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

                                          Case 21-24000-beh                                   Doc 1              Filed 07/15/21                            Page 36 of 72
 Fill in this information to identify the case:

 Debtor name         Urgent Care Physicians, Ltd.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     BMO Checking                                            Checking                        5373                                       $164.14




           3.2.     Bank of America Checking                                Checking                        3569                                     $3,610.27


                    Wolf River Community Bank ($0
                    balance, not used, will be closed
           3.3.     shortly)                                                Checking                        2480                                             $0.00


                    Wolf River Community Bank ($0
                    balance, not used, will be closed
           3.4.     shortly)                                                Savings                         5564                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $3,774.41
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                   Case 21-24000-beh                    Doc 1     Filed 07/15/21            Page 37 of 72
 Debtor         Urgent Care Physicians, Ltd.                                                          Case number (If known)
                Name




 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            183,375.00       -                             71,345.00 = ....                 $112,030.00
                                              face amount                               doubtful or uncollectible accounts
                                            See Attached Summary


           11b. Over 90 days old:                                    21,415.00   -                           21,415.00 =....                             $0.00
                                              face amount                               doubtful or uncollectible accounts
                                            See attached summary (doubtful collectability; not including civil judgments)

           11b. Over 90 days old:                                    52,892.84   -                           52,892.84 =....                             $0.00
                                              face amount                               doubtful or uncollectible accounts
                                            See attached summary of civil judgments (doubtful collectability)

 12.       Total of Part 3.                                                                                                                 $112,030.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                       Net book value of         Valuation method used   Current value of
                                                                                     debtor's interest         for current value       debtor's interest
                                                                                     (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

                                   Case 21-24000-beh                        Doc 1        Filed 07/15/21             Page 38 of 72
 Debtor         Urgent Care Physicians, Ltd.                                                  Case number (If known)
                Name

            communication systems equipment and software
            Fixed Assets (computer equipment, furniture
            and fixtures, leasehold improvements, and
            medical equipment) - book value less
            depreciation                                                             $152,566.18                            $152,566.18



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                              $152,566.18
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
                No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                      page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy

                                   Case 21-24000-beh                    Doc 1     Filed 07/15/21          Page 39 of 72
 Debtor          Urgent Care Physicians, Ltd.                                                                        Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $3,774.41

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $112,030.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $152,566.18

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $268,370.59           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $268,370.59




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                                      Case 21-24000-beh                            Doc 1             Filed 07/15/21                  Page 40 of 72
                     Case Info                       Judgment Date       Judgment Amount
Outagamie County Case Number
2021TJ000092 Appleton Emergency Services et                   7/6/2021    $        1,835.31
al vs. Alex Mark Ashman
Outagamie County Case Number
2021SC001345 Appleton Emergency Services                      6/7/2021    $          257.21
et al vs. Julie P Moravchik
Winnebago County Case Number
2021SC000596 Appleton Emergency Services                     4/14/2021 $           1,121.27
et al vs. Donald Rivord
Winnebago County Case Number
2021SC000594 Appleton Emergency Services                     4/14/2021 $           2,958.84
et al vs. Jordin A. Stone
Outagamie County Case Number
2021SC000740 Clintonville Area Ambulance                     4/12/2021 $            490.15
Service et al vs. Thomas J Czajka
Calumet County Case Number 2021SC000072
Urgent Care Physicians et al vs. Bee Lee Xiong               3/23/2021 $            969.50
et al
Winnebago County Case Number
2021SC000144 Primary Care Associates of                      2/17/2021 $           2,387.03
Appleton et al vs. Diana Chavez-Mcmillin et al
Outagamie County Case Number
2021SC000139 Appleton Emergency Services                      2/8/2021 $            133.06
et al vs. Aaron M. Raschka et al
Outagamie County Case
Number 2020SC002042 Appleton Emergency                       9/28/2020 $            577.36
Services et al vs. Mikaela Mcmullen
Outagamie County Case
Number 2020SC001505 Appleton Emergency                        8/4/2020 $            261.79
Services et al vs. Leah Feldkamp et al
Winnebago County Case
Number 2020SC001488 Kern Tools et al vs.                      9/4/2020 $          3,656.34
Nathian Kaiser
Outagamie County Case
Number 2020SC001388 Appleton Emergency                       7/20/2020 $            252.50
Services et al vs. Jordan P Olk
Outagamie County Case Number
2020SC001300 Appleton Emergency Services                     7/13/2020 $            363.35
et al vs. David & Krista Serrato
Outagamie County Case Number 2020C001253
Appleton Emergency Services et al vs. Matthew                 7/6/2020 $            163.22
Zeller et al
Winnebago County Case Number
2020SC001068 Neuroscience Group et al vs.                    6/24/2020 $          2,442.76
Sheryl Dingman
Winnebago County Case Number
2020SC001063 Urgent Care Physicians et al vs.                6/24/2020 $            779.11
Tracy R. Wrobel
Winnebago County Case Number
2020SC001059 Primary Care Associates of                      6/24/2020 $            884.95
Appleton
      g    et al vs. yBrianna C. Bernard
2020SC001090 Appleton Emergency Services
                                                             6/15/2020 $            135.12
et al vs. Sheena K Myers


                   Case 21-24000-beh             Doc 1   Filed 07/15/21       Page 41 of 72
Winnebago County Case Number
2020SC00805 Anesthesia Services Fox Valley              9/15/2020 $       1,221.39
et al vs Shannon Hayes et al
Outagamie County Case Number
2020SC000721 Neuroscience Group et al vs.               8/18/2020 $         268.60
Wendy Lee Holten
Outagamie County Case Number
2020SC000716 Appleton Emergency Services                 6/8/2020 $         264.00
et al vs. Richard M. Kayser
Winnebago County Case Number
2020SC000509 Appleton Emergency Services                3/11/2020 $       2,246.72
et al vs. Brandon James Smith
Calumet County Case Number 2020SC000061
Appleton Emergency Services et al vs. Ashley            3/31/2020 $       5,105.12
Lynn Schmitt
Winnebago County Case Number
2020SC000244 Neuroscience Group et al vs.               2/19/2020 $       4,130.81
Adam J. Tate et al
Calumet County Case Number 2020SC000764
Urgent Care Physicians vs. Connie Meetz                 1/21/2020 $       1,095.58

Calumet County Case Number 2020SC000763
Urgent Care Physicians et al vs. John Bernard           1/21/2020 $       2,818.99
Packett et al
Brown County Case Number 2019SC0006948
Urgent Care Physicians et al vs. Joy Saunders-           1/8/2020 $       2,416.06
Burgbacher
Outagamie County Case Number
2019SC003677 Urgent Care Physicians et al vs.          12/16/2019 $         879.77
Tanya Ann Frye
Outagamie County Case Number
2019SC003674 Appleton Emergency Services               12/16/2019 $         999.70
et al vs. Jennifer R Baumgart et al
Winnebago County Case Number
2019SC003635 Urgent Care Physicians vs.                12/11/2019 $         888.12
Thomas Perry Jr.
Winnebago County Case Number
2019SC003632 Urgent Care Physicians vs.                12/11/2019 $         892.53
Anthony S Laux et al
Winnebago County Case Number
2019SC003631 Appleton Emergency Services               12/11/2019 $       1,825.31
et al vs. Alex Mark Ashman
Brown County Case Number 2019SC005465
Primary Care Associates of Appleton et al vs.           11/6/2019 $       2,529.04
Tobin James Rueckl
Outagamie County Case Number
2019SC002802 Urgent Care Physicians et al vs.          10/14/2019 $         686.44
Lisa Ann Young
Outagamie County Case Number
2019SC002685 Primary Care Associates of                 9/30/2019 $         227.31
Appleton et al vs. Kaitlynn R Searl
Winnebago County Case Number
2019SC002747 Anesthesia Services Fox Valley             9/27/2019 $         176.75
et al vs. Joshua B Lincoln et al




                  Case 21-24000-beh         Doc 1   Filed 07/15/21    Page 42 of 72
Winnebago County Case Number
2019SC0002746 Anesthesia Services Fox                    9/25/2019 $       1,230.29
Valley et al vs. Rochelle L Veach et al
Outagamie County Case Number
2019SC002443 Primary Care Associates of                   9/9/2019 $         264.60
Appleton et al vs. Dena Rose Wyngaard

Calumet County Case Number 2019SC000474                  9/24/2019 $         782.71
Urgent Care Physicians vs. Jay Lee Nelson et al
Winnebago County Case Number
2019SC002295 Parkside West Dental et al vs.              10/1/2019 $         437.16
Michael James Neumann
Waupaca County Case Number 2019SC000640
Urgent Care Physicians et al vs. Justin Daniel           8/12/2019 $         487.29
Henry
Outagamie County Case Number
2017SC003075 Urgent Care Physicians Ltd vs.             11/27/2017 $       1,349.68
Robert Hafkey et al

Total:                                                            $       52,892.84




                  Case 21-24000-beh          Doc 1   Filed 07/15/21    Page 43 of 72
                                                                 Anticipated
                                                 Outstanding                    Anticipated       Anticipated
  Days Past Due              Payor                                Recovery                                                Notes / Explanation
                                                  Amount                         Recovery          Writeoff
                                                                 Percentage
                    Insurance                $      114,900.00         58.33% $      67,025.00 $       47,875.00 Negotiated Contract Writeoff
                    Employer Groups          $        3,600.00           100% $        3,600.00 $            ‐
 Active / Current
                                                                                                                 Approx 10% typically end up
                    Patient Responsibility   $       25,800.00            90% $      23,220.00 $        2,580.00
                                                                                                                 delinquent / in collections

                                             $      144,300.00                $       93,845.00 $       50,455.00

                    Insurance                $        6,900.00        58.33% $            4,025.00 $     2,875.00 Negotiated Contract Writeoff
                    Employer Groups          $        3,800.00         100% $             3,800.00 $          ‐
    0‐30 Days
                                                                                                                  Approx 50% typically end up
                    Patient Responsibility   $       12,800.00           50% $            6,400.00 $     6,400.00
                                                                                                                  delinquent / in collections

                                             $       23,500.00                $       14,225.00 $        9,275.00

                    Insurance                $        2,300.00        58.33% $            1,341.67 $       958.33 Negotiated Contract Writeoff
                    Employer Groups          $          725.00         100% $               725.00 $          ‐
    31‐60 Days
                                                                                                                  Approx 80% typically end up
                    Patient Responsibility   $        6,300.00           20% $            1,260.00 $     5,040.00
                                                                                                                  delinquent / in collections

                                             $        9,325.00                $           3,326.67 $     5,998.33

                    Insurance                $        1,000.00        58.33% $             583.33 $        416.67 Negotiated Contract Writeoff
                    Employer Groups          $           50.00         100% $               50.00 $           ‐
    61‐90 Days
                                                                                                                  Approx 100% typically end up
                    Patient Responsibility   $        5,200.00            0% $                ‐     $    5,200.00
                                                                                                                  delinquent / in collections

                                             $        6,250.00                $            633.33 $      5,616.67

                    TOTALS (under 90 days
                                             $      183,375.00                $      112,030.00 $       71,345.00
                    delinquent):
                                                                                           61.09%          38.91%


                   Insurance                 $             ‐          58.33% $                ‐     $         ‐     Negotiated Contract Writeoff
91+ Days (does not
                   Employer Groups           $             ‐           100% $                 ‐     $         ‐
   include civil
                                                                                                                    Approx 100% typically end up
   judgments)      Patient Responsibility    $       21,415.00            0% $                ‐     $   21,415.00
                                                                                                                    delinquent / in collections

                    TOTALS (90+ days
                                             $       21,415.00                $               ‐     $   21,415.00
                    delinquent):
                                                                                            0.00%         100.00%



                                                 Case 21-24000-beh                Doc 1     Filed 07/15/21          Page 44 of 72
 Fill in this information to identify the case:

 Debtor name         Urgent Care Physicians, Ltd.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Bank of America, N.A.                          Describe debtor's property that is subject to a lien                 $339,739.19               $268,370.59
       Creditor's Name                                All property as set forth in GBSA / UCC-1
       600 North Cleveland Ave.
       Suite 300
       Westerville, OH 43082
       Creditor's mailing address                     Describe the lien
                                                      GBSA
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/14/2014                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       U.S. Small Business
 2.2                                                                                                                       $150,000.00                       $0.00
       Administration                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                All property as set forth in GBSA / UCC-1
       2 North Street, Suite 320
       Birmingham, AL 35203
       Creditor's mailing address                     Describe the lien
                                                      GBSA (EIDL program)
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/28/2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                     Case 21-24000-beh                     Doc 1          Filed 07/15/21            Page 45 of 72
 Debtor       Urgent Care Physicians, Ltd.                                                      Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $489,739.19

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                                   Case 21-24000-beh                    Doc 1      Filed 07/15/21                Page 46 of 72
 Fill in this information to identify the case:

 Debtor name         Urgent Care Physicians, Ltd.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                     Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                 $0.00      $0.00
           Department of Workforce                                   Check all that apply.
           Development                                                  Contingent
           Division of Unemployment                                     Unliquidated
           Insurance                                                    Disputed
           Collections - Tax
           P.O. Box 7945
           Madison, WI 53707-7945
           Date or dates debt was incurred                           Basis for the claim:
                                                                     NOTICE ONLY
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                 $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operation                             Contingent
           P.O. Box 7346                                                Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     NOTICE ONLY
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   25576                                  Best Case Bankruptcy

                                   Case 21-24000-beh                          Doc 1           Filed 07/15/21                 Page 47 of 72
 Debtor       Urgent Care Physicians, Ltd.                                                                    Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           Wisconsin Department of Revenue                           Check all that apply.
           Special Procedures Unit                                      Contingent
           P.O. Box 8901                                                Unliquidated
           Madison, WI 53708-8901                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     NOTICE ONLY
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $15,081.00
           AmEx Amazon Business                                                        Contingent
           PO Box 650448                                                               Unliquidated
           Dallas, TX 75265-0448                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Credit Card
           Last 4 digits of account number      1002
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $3,651.53
           BMO Harris Bank                                                             Contingent
           111 West Monroe Street                                                      Unliquidated
           Chicago, IL 60603                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Overdraft Protection
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $29,408.63
           BoA MC Business Card                                                        Contingent
           PO Box 15796                                                                Unliquidated
           Wilmington, DE 19886-5796                                                   Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Credit Card
           Last 4 digits of account number      0450
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $26,077.82
           Bobby B. Yun, MD                                                            Contingent
           2979 Lennon Lane                                                            Unliquidated
           Neenah, WI 54956                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Shareholder Loan
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $29,472.47
           Chase SW VISA                                                               Contingent
           Cardmember Service                                                          Unliquidated
           PO Box 6294                                                                 Disputed
           Carol Stream, IL 60197-6294
                                                                                   Basis for the claim:     Credit Card
           Date(s) debt was incurred
           Last 4 digits of account number      3960                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy

                                   Case 21-24000-beh                          Doc 1           Filed 07/15/21                  Page 48 of 72
 Debtor       Urgent Care Physicians, Ltd.                                                            Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,526.84
          Citi VISA Costco Business                                             Contingent
          PO Box 9001016                                                        Unliquidated
          Louisville, KY 40290-1016                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       0720
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $150,000.00
          Dr. Matthew Bennett                                                   Contingent
          Estrella Pediatrics                                                   Unliquidated
          9305 West Thomas Road, Suites 125 and 57                              Disputed
          Phoenix, AZ 85037
                                                                             Basis for the claim:    Company startup loan of $100k in 2014; add'l loan of
          Date(s) debt was incurred 2014; 2017
                                                                             $50k in 2017
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $231,938.55
          Dr. Sourasack Vongsa, MD                                              Contingent
          1376 Whispering Pines Lane                                            Unliquidated
          Neenah, WI 54956                                                      Disputed
          Date(s) debt was incurred 8/3/2020
                                                                                          Judgment entered in Outagamie County Case
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Number 2020CV000186
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,081.27
          Fundbox                                                               Contingent
          6900 Dallas Pkwy, Suite 700                                           Unliquidated
          Plano, TX 75024                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,728.69
          Gray Television Group, Inc.                                           Contingent
          115 South Jefferson Street                                            Unliquidated
          Green Bay, WI 54301                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Judgment in Outagamie County Case # 19-SC-3384
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $110,781.35
          Jose Dias, M.D.                                                       Contingent
          1600 Gershwin Lane                                                    Unliquidated
          Neenah, WI 54956                                                      Disputed
          Date(s) debt was incurred      3/23/2020                                        Judgment entered in Outagamie County Case
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Number 2018CV001126
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $115,340.36
          River Valley One, LLC                                                 Contingent
          230 Ohio Street, Suite 200
                                                                                Unliquidated
          Oshkosh, WI 54902
                                                                                Disputed
          Date(s) debt was incurred 2018-2019
          Last 4 digits of account number                                                    Disputed balance arising from terminated lease of
                                                                             Basis for the claim:
                                                                             premises at 600 North Koeller, Oshkosh, WI
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                   Case 21-24000-beh                     Doc 1         Filed 07/15/21                   Page 49 of 72
 Debtor       Urgent Care Physicians, Ltd.                                                            Case number (if known)
              Name

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $10,009.25
           U.S. Small Business Administration                                   Contingent
           2 North Street, Suite 320                                            Unliquidated
           Birmingham, AL 35203                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    PPP Loan (forgivable)
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Vallier Law, LLC                                                     Contingent
           Attn: Jennifer Vallier                                               Unliquidated
           11015 West Oklahoma Ave.                                             Disputed
           #270734
           Milwaukee, WI 53227                                               Basis for the claim:    NOTICE ONLY; attorney for Dial Realty-Appleton,
                                                                             L.L.C.
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes


 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $45,993.60
           Yuniq Care, Inc.                                                     Contingent
           2979 Lennon Lane                                                     Unliquidated
           Neenah, WI 54956                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Attorney Barry Gill
           Gill & Gill, S.C.                                                                          Line     3.11
           501 South Nicolet Road
                                                                                                             Not listed. Explain
           Appleton, WI 54914

 4.2       Attorney Jason Hirschberg
           601 Oregon Street, Ste A                                                                   Line     3.12
           Oshkosh, WI 54902
                                                                                                             Not listed. Explain

 4.3       Attorney Michael W. Curry
           McCarty Law LLP                                                                            Line     3.8
           2401 E. Enterprise Ave.
                                                                                                             Not listed. Explain
           Appleton, WI 54913-7887

 4.4       Insolvency Unit West 17, Grp 4-Milwaukee
           Organization Code: SES:C:AIQ:WI7                                                           Line     2.2
           211 W. Wisconsin Ave, Stop 5301
                                                                                                             Not listed. Explain
           Milwaukee, WI 53203-2221


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     852,091.36



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                                   Case 21-24000-beh                     Doc 1         Filed 07/15/21                     Page 50 of 72
 Debtor       Urgent Care Physicians, Ltd.                                                        Case number (if known)
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $                852,091.36




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 5 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                                   Case 21-24000-beh                     Doc 1       Filed 07/15/21               Page 51 of 72
 Fill in this information to identify the case:

 Debtor name         Urgent Care Physicians, Ltd.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Lease of premises at
             lease is for and the nature of               3329 East Express
             the debtor's interest                        Court, Appleton, WI;
                                                          monthly base rent
                                                          payment of $8,840.00
                                                          beginning Dec 1, 2021
                  State the term remaining                through Dec 1, 2021,        Dial Realty-Appleton, L.L.C.
                                                          with add'l option for       c/o Charles E. Gabaldon
                                                          5-year extension            311 E. Chicago Street
             List the contract number of any                                          Suite 220
                   government contract                                                Milwaukee, WI 53202


 2.2.        State what the contract or                   Contract for practice
             lease is for and the nature of               management software /
             the debtor's interest                        electronic data storage
                                                          (including patient
                                                          records)
                  State the term remaining                month to month
                                                                                      Experity
             List the contract number of any                                          8777 Velocity Dr.
                   government contract                                                Machesney Park, IL 61115


 2.3.        State what the contract or                   Lease of x-ray machine
             lease is for and the nature of               - paid based on usage
             the debtor's interest                        (approx $35/x-ray), but
                                                          current agreement is to
                                                          suspend payments
                                                          through September as
                                                          Debtor reorganizes
                  State the term remaining                month to month
                                                                                      Yuniq Care, Inc.
             List the contract number of any                                          2979 Lennon Lane
                   government contract                                                Neenah, WI 54956




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                   Case 21-24000-beh                  Doc 1       Filed 07/15/21          Page 52 of 72
 Fill in this information to identify the case:

 Debtor name         Urgent Care Physicians, Ltd.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Bobby Yun                         2979 Lennon Lane                                  Bank of America,                   D   2.1
                                               Neenah, WI 54956                                  N.A.                               E/F
                                                                                                                                    G




    2.2      Bobby Yun                         2979 Lennon Lane                                  Fundbox                            D
                                               Neenah, WI 54956                                                                     E/F       3.9
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                                   Case 21-24000-beh                 Doc 1   Filed 07/15/21             Page 53 of 72
 Fill in this information to identify the case:

 Debtor name         Urgent Care Physicians, Ltd.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $526,825.95
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,142,868.62
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,386,755.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                   Case 21-24000-beh                     Doc 1         Filed 07/15/21               Page 54 of 72
 Debtor       Urgent Care Physicians, Ltd.                                                              Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Dial Realty-Appleton, L.L.C.                                Monthly rent                     $32,100.00                Secured debt
               c/o Charles E. Gabaldon                                     of approx                                                  Unsecured loan repayments
               311 E. Chicago Street                                       $10,700                                                    Suppliers or vendors
               Suite 220                                                                                                              Services
               Milwaukee, WI 53202
                                                                                                                                      Other Rent


       3.2.
               Bank of America, N.A.                                       Monthly                          $13,500.00                Secured debt
               600 North Cleveland Ave.                                                                                               Unsecured loan repayments
               Suite 300
                                                                                                                                      Suppliers or vendors
               Westerville, OH 43082
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See line 30                                                                                         $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    River Valley One, LLC vs.                         Money Judgment             Winnebago County Circuit                       Pending
               Urgent Care Physicians, Ltd.                                                 Court                                          On appeal
               c/o Registered Agents Inc.
                                                                                                                                           Concluded
               20-CV-751


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                                   Case 21-24000-beh                      Doc 1        Filed 07/15/21               Page 55 of 72
 Debtor       Urgent Care Physicians, Ltd.                                                                  Case number (if known)



               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.2.    Dr. Sourasack Vongsa MD vs.                       Money Judgment               Outagamie County Circuit                    Pending
               Urgent Care Physicians, Ltd.                                                   Court                                       On appeal
               20-CV-186
                                                                                                                                          Concluded


       7.3.    Gray Television Group, Inc.                       Small Claims                 Outagamie County Circuit                    Pending
               vs. Urgent Care Physicians,                                                    Court                                       On appeal
               Ltd.
                                                                                                                                          Concluded
               19-SC-3384

       7.4.    Jose Dias MD vs. Urgent Care                      Money Judgment               Outagamie County Circuit                    Pending
               Physicians, Ltd.                                                               Court                                       On appeal
               18-CV-1126
                                                                                                                                          Concluded


       7.5.    See attached list, including                                                                                               Pending
               multiple small claims                                                                                                      On appeal
               collection actions brought by                                                                                              Concluded
               Debtor as plaintiff or
               co-plaintiff


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                                   Case 21-24000-beh                       Doc 1         Filed 07/15/21                 Page 56 of 72
 Debtor        Urgent Care Physicians, Ltd.                                                              Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates                Total amount or
                 the transfer?                                                                                                                               value
                 Address
       11.1.     STEINHILBER SWANSON LLP
                 107 Church Avenue
                 Oshkosh, WI 54901                                                                                             6/21/2021                  $5,000.00

                 Email or website address
                 jmenn@steinhilberswanson.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers               Total amount or
                                                                                                                      were made                              value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer              Total amount or
                Address                                          payments received or debts paid in exchange             was made                            value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     600 N Koeller St.                                                                                         07/2016 - 10/2018
                 Oshkosh, WI 54902

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services              If debtor provides meals
                                                                 the debtor provides                                                       and housing, number of
                                                                                                                                           patients in debtor’s care
       15.1.     Urgent Care Physicians                          Urgent Care clinic                                                        N/A
                 3329 Express Court
                 Appleton, WI 54915
                                                                 Location where patient records are maintained (if different from          How are records kept?
                                                                 facility address). If electronic, identify any service provider.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                                   Case 21-24000-beh                       Doc 1       Filed 07/15/21               Page 57 of 72
 Debtor      Urgent Care Physicians, Ltd.                                                               Case number (if known)



                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care
                                                                 Cloud server maintained through Experity                               Check all that apply:

                                                                                                                                          Electronically
                                                                                                                                          Paper


 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Patent's name, picture of driver's license, vitals (sex, weight, height)
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                       Yes. Fill in below:

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 21-24000-beh                      Doc 1        Filed 07/15/21               Page 58 of 72
 Debtor      Urgent Care Physicians, Ltd.                                                               Case number (if known)



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                                   Case 21-24000-beh                     Doc 1         Filed 07/15/21               Page 59 of 72
 Debtor      Urgent Care Physicians, Ltd.                                                               Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Alberts & Heling, CPA's LLC                                                                                          2019 - present
                    1977 American Drive
                    Neenah, WI 54956

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Alberts & Heling, CPA's LLC
                    1977 American Drive
                    Neenah, WI 54956

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       American National Bank


       26d.2.       Nicolet Bank


       26d.3.       Wolf River Community Bank


       26d.4.       CoVantage Credit Union



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Bobby B. Yun, MD                                                                                   President and majority                96.02338%
                                                                                                          shareholder                           interest

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mary Yun (f/k/a Mary Zack),                                                                        Director, Shareholder                 1.92983%
       RN                                                                                                                                       interest


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                   Case 21-24000-beh                     Doc 1         Filed 07/15/21               Page 60 of 72
 Debtor       Urgent Care Physicians, Ltd.                                                              Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Beck, MD                                                                                     Shareholder                           1.81287%
                                                                                                                                                interest

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Reynaldo F. Guzman, RN                                                                             Shareholder                           0.23392%
                                                                                                                                                interest



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                                                                                                Wages ($225,961);
       .                                                                                                                 last year         expense
               Bobby B. Yun, MD                                                                                          (7/1/2020 -       reimbursements
                                                                 $273,961                                                6/30/2021)        ($48,000)

               Relationship to debtor
               President, Majority
               Shareholder, Attending
               Physician


       30.2                                                                                                              last year last
       .    Mary Yun, RN                                                                                                 year (7/1/2020
                                                                 $70,961                                                 - 6/30/2021)      Wages

               Relationship to debtor
               Shareholder, RN


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                   Case 21-24000-beh                       Doc 1       Filed 07/15/21               Page 61 of 72
 Debtor      Urgent Care Physicians, Ltd.                                                               Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 15, 2021

 /s/ Bobby B. Yun                                                       Bobby B. Yun
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

                                   Case 21-24000-beh                     Doc 1         Filed 07/15/21               Page 62 of 72
                                                           Judgment /          Judgment
                       Case Info                                                             Disposition
                                                         Dismissal Date         Amount
Winnebago County Case Number 2021SC001623
Appleton Emergency Services et al vs. Amber                     8/4/2021          Pending    Return Date
Deutscher
Outagamie County Case Number 2021TJ000092
Appleton Emergency Services et al vs. Alex Mark                 7/6/2021   $      1,835.31    Judgment
Ashman
Outagamie County Case Number 2021SC001345
Appleton Emergency Services et al vs. Julie P                   6/7/2021   $        257.21    Judgment
Moravchik
Calumet County Case Number 2021SC000063
                                                                                             Stipulated
Appleton Emergency Services et al vs. Emily G.                  5/7/2021
                                                                                             Dismissal
Weinert et al
Winnebago County Case Number 2021SC000914                                                    Stipulated
                                                                5/3/2021
Urgent Care Physicians vs. Neal J Furman                                                     Dismissal
Outagamie County Case Number 2021SC000741
                                                                                             Stipulated
Appleton Emergency Services et al vs. Kaitlynne M               5/3/2021
                                                                                             Dismissal
Hunke
Winnebago County Case Number 2020CV00751
                                                                                             Stipulated
River Valley One, LLC vs. Urgent Care Physicians,              4/19/2021
                                                                                             Dismissal
Ltd. c/o Registered Agents Inc.
Outagamie County Case Number 2021SC000739
                                                                                             Stipulated
Appleton Emergency Services et al vs. Stephanie J              4/16/2021
                                                                                             Dismissal
Wagner-Kraus
Winnebago County Case Number 2021SC000596
                                                               4/14/2021 $        1,121.27    Judgment
Appleton Emergency Services et al vs. Donald Rivord
Winnebago County Case Number 2021SC000594
Appleton Emergency Services et al vs. Jordin A.                4/14/2021 $        2,958.84    Judgment
Stone
Outagamie County Case Number 2021SC000740
Clintonville Area Ambulance Service et al vs. Thomas           4/12/2021 $         490.15     Judgment
J Czajka
Calumet County Case Number 2021SC000072
                                                               3/23/2021 $         969.50     Judgment
Urgent Care Physicians et al vs. Bee Lee Xiong et al

Outgamie County Case Number 2021SC000337                                                       Vacated
                                                               3/22/2021
Fletcher Chiropractic et al vs. Ashley R. Miller et al                                        Judgment
Winnebago County Case Number 2021SC000363                                                     Letter of
                                                               3/16/2021
Shaun P. McDonald MD et al vs. Jodi Garcia                                                    Dismissal
Outagamie County Case Number 2021SC000697
                                                                                              Letter of
Appleton Emergency Services et al vs. Sonja Telin et           3/15/2021
                                                                                              Dismissal
al
Winnebago County Case Number 2021SC000144
Primary Care Associates of Appleton et al vs. Diana            2/17/2021 $        2,387.03    Judgment
Chavez-Mcmillin et al
Outagamie County Case Number 2021SC000042
                                                                                             Stipulated
Appleton Emergency Services et al vs. Matthew A.               2/10/2021
                                                                                             Dismissal
Schober
Outagamie County Case Number 2021SC000139
Appleton Emergency Services et al vs. Aaron M.                  2/8/2021 $         133.06     Judgment
Raschka et al




                    Case 21-24000-beh            Doc 1   Filed 07/15/21         Page 63 of 72
Outagamie County Case Number 2021SC000138
                                                                                         Stipulated
Appleton Emergency Services et al vs. John C.                  2/5/2021
                                                                                         Dismissal
Turner
Outagamie County Case
Number 2020SC002042 Appleton Emergency                       9/28/2020 $      577.36     Judgment
Services et al vs. Mikaela Mcmullen
Outagamie County Case Number 2020SC002034
                                                                                         Stipulated
Appleton Emergency Services et al vs. Kelly A Socha          9/23/2020
                                                                                         Dismissal
et al
Calumet County Case Number 2020SC00261 Primary
Care Associates of Appleton et al vs. Kris A Sherry et       8/25/2020                   Dismissed
al
Outagamie County Case Number 2020SC001584                                               Dismissed -
Appleton Emergency Services et al vs. George                 8/19/2020                    Vacate
Louvaris et al                                                                           Judgment
Winnebago County Case
Number 2020SC001488 Kern Tools et al vs. Nathian              9/4/2020 $    3,656.34     Judgment
Kaiser

Outagamie County Case Number 2020SC001514                    7/31/2020                   Dismissed
Appleton Emergency Services et al vs. Beth A Kimmel
Outagamie County Case
Number 2020SC001505 Appleton Emergency                        8/4/2020 $      261.79     Judgment
Services et al vs. Leah Feldkamp et al
Outagamie County Case Number 2020SC001390
                                                                                         Stipulated
Appleton Emergency Services et al vs. Allen P.                7/6/2020
                                                                                         Dismissal
Serling
Outagamie County Case
Number 2020SC001388 Appleton Emergency                       7/20/2020 $      252.50     Judgment
Services et al vs. Jordan P Olk
Outagamie County Case Number 2020SC001300
Appleton Emergency Services et al vs. David & Krista         7/13/2020 $      363.35     Judgment
Serrato
Outagamie County Case Number 2020C001253
Appleton Emergency Services et al vs. Matthew Zeller          7/6/2020 $      163.22     Judgment
et al
Outagamie County Case Number 2020SC001246
Appleton Emergency Services et al vs. Trevor J               6/26/2020                   Dismissed
Vanpatter
Winnebago County Case Number 2020SC001068
                                                             6/24/2020 $    2,442.76     Judgment
Neuroscience Group et al vs. Sheryl Dingman
Winnebago County Case Number 2020SC001063
                                                             6/24/2020 $      779.11     Judgment
Urgent Care Physicians et al vs. Tracy R. Wrobel
Winnebago County Case Number 2020SC001059
Primary Care Associates of Appleton et al vs. Brianna        6/24/2020 $      884.95     Judgment
C. Bernard
Outagamie County Case Number 2020SC001090
Appleton Emergency Services et al vs. Sheena K               6/15/2020 $      135.12     Judgment
Myers
Winnebago County Case Number 2020SC00805
Anesthesia Services Fox Valley et al vs Shannon              9/15/2020 $    1,221.39     Judgment
Hayes et al
Winnebago County Case Number 2020SC000793
                                                                                       Judgment - Full
Anesthesia Services Fox Valley et al vs. Kathleen           10/28/2020 $    1,652.32
                                                                                         Satisfaction
Griese et al


                   Case 21-24000-beh          Doc 1      Filed 07/15/21    Page 64 of 72
Outagamie County Case Number 2020SC000721
                                                             8/18/2020 $      268.60    Judgment
Neuroscience Group et al vs. Wendy Lee Holten
Outagamie County Case Number 2020SC000716
Appleton Emergency Services et al vs. Richard M.              6/8/2020 $      264.00    Judgment
Kayser
Outagamie County Case Number 2020SC000711
                                                                                        Stipulated
Appleton Ermergency Services et al vs. Sarah J                6/8/2020
                                                                                        Dismissal
Meulemans-Mchugh
Winnebago County Case Number 2020SC000509
Appleton Emergency Services et al vs. Brandon                3/11/2020 $     2,246.72   Judgment
James Smith
Outagamie County Case Number 2020CV000186 Dr.
Sourasack Vongsa MD vs. Urgent Care Physicians,               8/3/2020 $   231,938.55   Judgment
Ltd.
Calumet County Case Number 2020SC000061
Appleton Emergency Services et al vs. Ashley Lynn            3/31/2020 $     5,105.12   Judgment
Schmitt
Outagamie County Case Number 2020SC000480
                                                                                        Stipulated
Appleton Emergency Services et al vs. Steven C               2/28/2020
                                                                                        Dismissal
Malsavage et al
Winnebago County Case Number 2020SC000247
                                                                                        Stipulated
Appleton Emergency Services et al vs. Geryd Lee              1/31/2020
                                                                                        Dismissal
Steffek
Winnebago County Case Number 2020SC000244
                                                             2/19/2020 $     4,130.81   Judgment
Neuroscience Group et al vs. Adam J. Tate et al
                                                                                        Stipulated
Outagamie County Case Number 2020SC000133                     2/3/2020
                                                                                        Dismissal
Neuroscience Group et al vs. Aleeshia V Dettloff et al
Winnebago County Case Number 2019SC004181
                                                             1/29/2020                  Dismissed
Neuroscience Group et al vs. Joshua P Fieldhack

Calumet County Case Number 2019SC000765                      1/17/2020                  Dismissed
Neuroscience Group et al vs. Jesse C Rupiper et al
Calumet County Case Number 2020SC000764
                                                             1/21/2020 $     1,095.58   Judgment
Urgent Care Physicians vs. Connie Meetz
Calumet County Case Number 2020SC000763
Urgent Care Physicians et al vs. John Bernard                1/21/2020 $     2,818.99   Judgment
Packett et al
Outagamie County Case Number 2019SC003975
                                                                                        Stipulated
Appleton Emergency Services et al vs. Jason W                 1/9/2020
                                                                                        Dismissal
Pieters et al

Brown County Case Number 2019SC0006948 Urgent                 1/8/2020 $     2,416.06   Judgment
Care Physicians et al vs. Joy Saunders-Burgbacher




                   Case 21-24000-beh           Doc 1     Filed 07/15/21    Page 65 of 72
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re       Urgent Care Physicians, Ltd.                                                                     Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $        TBD at hourly rates
             Prior to the filing of this statement I have received                                        $                  5,000.00
             Balance Due                                                                                  $        TBD at hourly rates

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Advice on duties and obligations as Debtor; Necessary creditor, court and Trustee contacts

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Services requiring special expertise not available in-house.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 15, 2021                                                               /s/ John W. Menn
     Date                                                                        John W. Menn 1073739
                                                                                 Signature of Attorney
                                                                                 STEINHILBER SWANSON LLP
                                                                                 107 Church Avenue
                                                                                 Oshkosh, WI 54901
                                                                                 920-235-6690 Fax: 920-426-5530
                                                                                 jmenn@steinhilberswanson.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                   Case 21-24000-beh                    Doc 1     Filed 07/15/21          Page 66 of 72
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re      Urgent Care Physicians, Ltd.                                                                              Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date July 15, 2021                                                          Signature /s/ Bobby B. Yun
                                                                                            Bobby B. Yun

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



                                   Case 21-24000-beh                     Doc 1       Filed 07/15/21               Page 67 of 72
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re      Urgent Care Physicians, Ltd.                                                                 Case No.
                                                                                   Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       July 15, 2021                                              /s/ Bobby B. Yun
                                                                        Bobby B. Yun/President
                                                                        Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy

                                   Case 21-24000-beh                    Doc 1          Filed 07/15/21   Page 68 of 72
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    AmEx Amazon Business
    PO Box 650448
    Dallas, TX 75265-0448

    Attorney Barry Gill
    Gill & Gill, S.C.
    501 South Nicolet Road
    Appleton, WI 54914

    Attorney Jason Hirschberg
    601 Oregon Street, Ste A
    Oshkosh, WI 54902

    Attorney Michael W. Curry
    McCarty Law LLP
    2401 E. Enterprise Ave.
    Appleton, WI 54913-7887

    Bank of America, N.A.
    600 North Cleveland Ave.
    Suite 300
    Westerville, OH 43082

    BMO Harris Bank
    111 West Monroe Street
    Chicago, IL 60603

    BoA MC Business Card
    PO Box 15796
    Wilmington, DE 19886-5796

    Bobby B. Yun, MD
    2979 Lennon Lane
    Neenah, WI 54956

    Bobby Yun
    2979 Lennon Lane
    Neenah, WI 54956

    Chase SW VISA
    Cardmember Service
    PO Box 6294
    Carol Stream, IL 60197-6294

    Citi VISA Costco Business
    PO Box 9001016
    Louisville, KY 40290-1016

    Department of Workforce Development
    Division of Unemployment Insurance
    Collections - Tax
    P.O. Box 7945
    Madison, WI 53707-7945




            Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 69 of 72
Dial Realty-Appleton, L.L.C.
c/o Charles E. Gabaldon
311 E. Chicago Street
Suite 220
Milwaukee, WI 53202

Dr. Matthew Bennett
Estrella Pediatrics
9305 West Thomas Road, Suites 125 and 57
Phoenix, AZ 85037

Dr. Sourasack Vongsa, MD
1376 Whispering Pines Lane
Neenah, WI 54956

Experity
8777 Velocity Dr.
Machesney Park, IL 61115

Fundbox
6900 Dallas Pkwy, Suite 700
Plano, TX 75024

Gray Television Group, Inc.
115 South Jefferson Street
Green Bay, WI 54301

Insolvency Unit West 17, Grp 4-Milwaukee
Organization Code: SES:C:AIQ:WI7
211 W. Wisconsin Ave, Stop 5301
Milwaukee, WI 53203-2221

Internal Revenue Service
Centralized Insolvency Operation
P.O. Box 7346
Philadelphia, PA 19101-7346

Jose Dias, M.D.
1600 Gershwin Lane
Neenah, WI 54956

River Valley One, LLC
230 Ohio Street, Suite 200
Oshkosh, WI 54902

U.S. Small Business Administration
2 North Street, Suite 320
Birmingham, AL 35203

Vallier Law, LLC
Attn: Jennifer Vallier
11015 West Oklahoma Ave.
#270734
Milwaukee, WI 53227



        Case 21-24000-beh    Doc 1   Filed 07/15/21   Page 70 of 72
Wisconsin Department of Revenue
Special Procedures Unit
P.O. Box 8901
Madison, WI 53708-8901

Yuniq Care, Inc.
2979 Lennon Lane
Neenah, WI 54956




        Case 21-24000-beh   Doc 1   Filed 07/15/21   Page 71 of 72
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re      Urgent Care Physicians, Ltd.                                                                 Case No.
                                                                                  Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Urgent Care Physicians, Ltd. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 July 15, 2021                                                        /s/ John W. Menn
 Date                                                                 John W. Menn 1073739
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Urgent Care Physicians, Ltd.
                                                                      STEINHILBER SWANSON LLP
                                                                      107 Church Avenue
                                                                      Oshkosh, WI 54901
                                                                      920-235-6690 Fax:920-426-5530
                                                                      jmenn@steinhilberswanson.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy

                                   Case 21-24000-beh                    Doc 1     Filed 07/15/21      Page 72 of 72
